DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ amendment and response of 11/24/2021 are acknowledged. Claims 1, and 38 have been amended.
Claim Status
3.      Claims 1, 4, 7, 9-12, 14, 31, 36-39 42-43 and 49 are pending. Claims 1, and 38 have been amended. Claims 13, 15, 19, 22 and 27-28 have canceled.  

Drawings
4.    The drawings submitted by the applicants dated 5/22/2019 have been accepted by the examiner.

Information Disclosure Statement
5.      Applicants’ information disclosure statements filed 5/22/2019, 8/31/2021, 12/30/2021 have been considered. Initialed copies of 1449 are enclosed. 

Election/Restrictions
6.   Applicants’ election with traverse of 11/24/2021 is acknowledged.  Applicants elected group I, claims 1, 4, 7, 9-12, 14 and 49  and SEQ ID NOs  14, 12 and 16 which are drawn to a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient; wherein the aHD and the PRD are each selected according to the following steps (a) and (b): 

           (b) selecting a second aHD from a second clade within a first or a second family of PspA, and selecting a second PRD from a second PRD Group, wherein said first and said second PRD Groups are each selected from:  PRD Group 1 consisting of SEQ ID NO:14 ;  PRD Group 2 consisting of SEQ ID NO:12 or PRD Group 3 consisting of SEQ ID NO:16; wherein said composition is antigenic or immunogenic; and wherein said composition does not occur in nature. 
         The traversal is on the ground(s) that  On page 6 of the Action, the Examiner asserted that Briles et al. (D1, at Abstract; p. 863, and Table 5) “reveals that PspA fragments comprising the N-terminal 115 and 245 amino acids, 1.e., at least part of the aHD are able to elicit protective immune response in mice in the presence of complete Freund's adjuvant.” Regarding D2, the Examiner asserted that Fukujama et al. (D2, at Abstract; p. 1147-8; pg. 1151), “discloses that the nasal administration of a nanogel-based vaccine comprising the N-terminal 302 amino acids of PspA, i.e., the aHD, to macaques result in a protective immune response.” The Examiner further stated that “[A]t the priority date of the application it was also known that a protective response against S. pneumoniae infection can be obtained with compositions comprising the PRD of PspA” (see WO-2007089866, D3, example 2). Respectfully, Applicants do not agree with the Examiner’s assertions. The claimed invention is drawn to a composition that comprises at least two recombinant AHD-PRD constructs that include specific and selected portions of alpha helical domain (aHD) and specific and selected portions of a proline rich domain (PRD), wherein each domain is derived from the PspA protein of a different pneumococcal strain, and wherein the portions are linked to provide the claimed aHD-PRD construct. These portions of aHD and PRD are selected to maximize cross- reactivity and provide protection against a broad spectrum of pneumococcal serotypes. (see Abstract and Summary at [0007]). The prior art did not fully recognize or characterize the diversity of PRDs, examine PRD cross-reactivity, nor attempt to incorporate PRDs into immunogenic aHD-PRD construct-based vaccines as claimed and described in the patent application. See [0043]. The Specification specifically 
an aHD together with its naturally occurring PRD, as in the PspA protein (Patent Pub.US20150320851; Piao et al., 32 Vaccine 5607 (2014); Darrieux et al., 2007), these publications do not refer to the concept of characterizing distinct PRD Groups or the advisably of choosing PRDs from as many of the three distinct PRD Groups as possible. In fact, to our knowledge, PDR homologies have not been previously characterized or mapped as provided in FIG. 3A. Nor do these publications teach or suggest the chimeric fusion proteins of the present aHD-PDR constructs. Nor do these publications refer to a vaccine that is relatively simple and easy to manufacture: a composition comprising a relatively small number of chimeric antigenic proteins that also minimizes the risk of antigen competition. In short, these publications do not teach or suggest creating an effective (and universal) pneumococcal vaccine from as few as three easy-to-manufacture recombinant aHD-PRD constructs, each of which is no more than 60 kilo Daltons (kDa) in size. (Emphasis added) 8 The amended claims clarify that the PRD of PspA can be divided into three groups from which PRDs are selected, and in which the composition includes at least two aHD-PRD constructs that are not described in the prior art. As such the claims provide a special technical feature over the cited art. On page 7 of the Action, the Examiner further required election of species: when electing from Groups 1-79, one single SEQ ID NO from claim 12 and three SEQ IDs from claim 49. In compliance with the Examiner’s requirement of election of species, Applicants elect for examination SEQ ID NO:84 from claim 12 and SEQ ID NO:42, NO: 60, and NO:79 from claim 49. Applicants further appreciate that withdrawn process claims may be rejoined. Applicants request the Examiner consider that the process recited in claim 1 reflects the process of withdrawn claim 36. 
Note: On response 0f 11/24/2021, applicants note a slight error in the Examiner’s statement that “there are a total of 79 sequences are recited in claim 1....” (see Action at page 4, section 7): there are a total of 84. The examiner apologizes for the error and hereby corrects the groups as following: 

Note: One invention will include one SEQ ID Number selected from PRD group 1, one SEQ ID Number selected from PRD group 2 and one SEQ ID NO selected from PRD group 3. 
There are a total of 84 sequences are recited in claim 1, and each sequence is considered an invention as recited above. 
     Group 85.     Claim 31 is drawn to a vaccine.
     Group 86.    Claims 36-38 are drawn to a process.
     Group 87.    Claims 39, 42 and 43 are drawn to an isolated nucleic acid, vector and host.
     Applicants’ arguments have been carefully considered, but are not persuasive. First, the instant application is a national stage application of a PCT application and is filed under 35 U.S.C § 371, wherein the lack of unity applies. As set forth previously, inventions I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The special technical feature of invention I, for example of claim 1, is an immunogenic fragment of PspA comprising one or more recombinant aHD-PRD. However, such a fragment was known in the art at the time of the invention. For instance, as documented in the international search report .The  common matter does not comprise a single general inventive concept, based on same or corresponding special technical features within the meaning of Rule 13.2 PCT, because the fact that the aHD and the PRD are immunogenic and capable of inducing a protective immune response against S. pneumoniae was known at the priority date of the present application.
     For example, Brile et al,  (abstract; pg. 863, and table 5) reveals that PspA fragments comprising the N-terminal 115 and 245 amino acids i.e., at least part of the aHD are able to elicit a protective immune response in mice in the presence of complete Freund's adjuvant. Fukuyama et al.  (Abstract; pg. 1147-8; pg. 1151) discloses 
At the priority date of the application it was also known that a protective response against S. pneumoniae infection can be obtained with compositions comprising the PRD of PspA (see WO-2007089866-A2, example 2).
    Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. Additionally, the inventions listed as Groups 1-87 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of group 1-84 are drawn to compositions, group 85 to vaccine, group 86 to a process and those of 87 to DNA, vector and host cell each group constitute different entities and as such do not share the same technical feature. 
Claims 31, 36-39 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

   Claims 1, 4, 7, 9-12, 14 and 49 are under consideration.

Claim Rejections - 35 USC § 101
9.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.       Claims 1, 4, 7, 9-12, 14 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. Claim 1 recites a composition a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically 
        (a) selecting a first aHD from a first clade within a first family of PspA, and selecting a first PRD from a first PRD Group, and 
           (b) selecting a second aHD from a second clade within a first or a second family of PspA, and selecting a second PRD from a second PRD Group, wherein said first and said second PRD Groups are each selected from:  PRD Group 1 consisting of SEQ ID NO:14 ;  PRD Group 2 consisting of SEQ ID NO:12 or PRD Group 3 consisting of SEQ ID NO:16 , which is not markedly different from the bacteria as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because the composition being immunogenic  which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  
      Following the analysis, under step 2A prong 1- the claim appears to read on a fragment of a naturally occurring protein. To determine if this is a JE, you would have to perform the marked difference test (MPEP 2106.04(c)). The applicants have to confirm that these fragments are not  naturally occurring proteins, and then state that if the fragment has a markedly different structure or function from the closest naturally occurring product (presumably the full protein). The fact that this fragment does not include additional portions of the proteins is not sufficient. The courts have determined that a fragment of a DNA sequence that retains the sequence of the DNA is not markedly different from the natural sequence. See e.g., University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244 (Fed. Cir. 2014), cited in MPEP 2106.04(b)I. So, applicants have to show  some structure or function held by the fragment that is not found in the full length sequence. If the naturally occurring protein is immunogenic, and would raise an immune response against, or bind to an antibody directed to, the target sequence in the claim, then I would not consider the fragment to have a markedly different function based solely on the claim requirement that it is antigenic or immunogenic. It is not sufficient that the  not occur in nature if it is found not to be markedly different from the closest naturally occurring product. You need to perform the markedly different analysis set forth in MPEPP 2106.04(c) (linked above). 
      Since there is nothing else required in the claim other than the fragments, there are no additional limitations that need to be considered under steps 2A prong 2, or 2B of the analysis. So, patent eligibility under 101 would be determined as following: 
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  
The answer to question 2A-Prong II is  “No” 
Applicants have not provided a limitation that actually incorporates the judicial exception (the bacterial strain) into a practical application of the JE
Step 2B.  This step fails to add significantly more than the JE.  Therefore, that would not be enough to make it eligible.
The bar for incorporating the JE into a practical application appears to be high, see Oct. 2019 PEG examples for natural products example 44.
The claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the foliar spray mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk 
It is well established that the mere physical or tangible nature of additional elements such as adding water or saline does not automatically confer eligibility on a claim directed to an abstract idea {see, e.g., Alice Coro, v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the hybridizing step does not amount to significantly more.


Claim Rejections - 35 USC § 102
11.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.      Claim(s) 1, 4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briles et al. US 6,500,613.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient; wherein the aHD and the PRD are each selected according to the following steps (a) and (b): 
        (a) selecting a first aHD from a first clade within a first family of PspA, and selecting a first PRD from a first PRD Group, and 
           (b) selecting a second aHD from a second clade within a first or a second family of PspA, and selecting a second PRD from a second PRD Group, wherein said first and said second PRD Groups are each selected from:  PRD Group 1 consisting of SEQ ID NO:14 ;  PRD Group 2 consisting of SEQ ID NO:12 or PRD Group 3 consisting of SEQ ID NO:16; wherein said composition is antigenic or immunogenic; and wherein said composition does not  occur in nature. 
       Briles et al. teach  a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient ( see abstract, claims, field of invention specially para 11-16). Briles et al. teach  C-terminal and N-terminal fragments ( see para 31 and figures). Briles et al. para 31-35 recite :  
31.  An immunological composition comprising these extracts is comprehended by the invention, as well as an immunological composition comprising the full length PspA. 
32.  A method for enhancing the immunogenicity of a PspA-containing immunological composition comprising, in said composition, the C-terminal portion of PspA, is additionally comprehended, as well. 

34.  Further, the invention provides an isolated amino acid molecule comprising pneumococcal surface protein C, PspC, of Streptococcus pneumoniae having an alpha-helical, proline rich and repeat regions, an isolated DNA molecule comprising a pneumcoccal surface protein C gene encoding the aforementioned PspC, and primers and hybrization probes consisting essentially of the isolated DNA molecule. 
35.   Still further, an isolated amino acid molecule comprising pneumococcal surface protein C, PspC, of Streptococcus pneumoniae is provided, having an alpha-helical, proline rich and repeat regions, having substantial homology with a protection eliciting region of PspA, and an isolated DNA molecule comprising a pneumoccal surface protein C gene encoding the aforementioned PspC, and primers and hybridization probes consisting essentially of the isolated DNA molecule are provided by the present invention. 
Briles et al para 262 teach that “The sequence studies divide the known strains into several families based on sequence homologies. Sequence data demonstrates that there have been extensive recombinations occurring in nature within pspA genes. The net effect of the recombination is that the "families" identified by specific sequences differ depending upon which part of the pspA molecule is used for analysis. "Families" or "grouping identified by the 5' half of the alpha-helical region, the 3' half of the .alpha.-helical region and the proline rich region are each distinct and differ slightly from each other. In addition there is considerable evidence of other diversity (including base substitutions and deletions and insertions in the sequences) among otherwise closely related molecules.” 
Briles et al. teach   a sequence 92% identical to SEQ ID 12  and a sequence 100% identical to SEQ ID 14 ( see sequence alignment below). The prior art anticipates the claimed invention. 
RESULT 15 for SEQ ID NO:14
US-08-714-741-32
; Sequence 32, Application US/08714741
; Patent No. 6500613
;  GENERAL INFORMATION:
;    APPLICANT:  Briles, David E.

;    APPLICANT:  Swiatlo, Edwin
;    APPLICANT:  Yother, Janet
;    APPLICANT:  Crain, Marilyn J.
;    APPLICANT:  Hollingshead, Susan
;    APPLICANT:  Tart, Rebecca
;    APPLICANT:  Brooks-Walter, Alexis
;    TITLE OF INVENTION:  PNEUMOCOCCAL GENES, PORTIONS THEREOF,
;    TITLE OF INVENTION:  EXPRESSION PRODUCTS THEREFROM, AND USES OF SUCH GENES,
;    TITLE OF INVENTION:  PORTIONS AND PRODUCTS
;    NUMBER OF SEQUENCES:  47
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Curtis, Morris & Safford, P.C.
;      STREET:  530 Fifth Avenue
;      CITY:  New York
;      STATE:  New York
;      COUNTRY:  U.S.
;      ZIP:  10036
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Floppy disk
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  PatentIn Release #1.0, Version #1.30
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/714,741
;      FILING DATE:  16-SEP-1996
;      CLASSIFICATION:  435
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Frommer Esq., William S.
;      REGISTRATION NUMBER:  25,506
;      REFERENCE/DOCKET NUMBER:  454312-2460
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (212) 840-3333
;      TELEFAX:  (212) 840-0712
;  INFORMATION FOR SEQ ID NO:  32:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  8991 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    MOLECULE TYPE:  amino acid
US-08-714-741-32

  Query Match             100.0%;  Score 472;  DB 6;  Length 8991;
  Best Local Similarity   100.0%;  
  Matches   84;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PDGDEEETPAPAPQPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5675 PDGDEEETPAPAPQPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKP 5734

Qy         61 EQPAKPEKPAEEPTQPEKPATPKT 84
              ||||||||||||||||||||||||
Db       5735 EQPAKPEKPAEEPTQPEKPATPKT 5758

RESULT 2
US-08-714-741-32
; Sequence 32, Application US/08714741
; Patent No. 6500613
;  GENERAL INFORMATION:
;    APPLICANT:  Briles, David E.
;    APPLICANT:  McDaniel, Larry S.
;    APPLICANT:  Swiatlo, Edwin
;    APPLICANT:  Yother, Janet
;    APPLICANT:  Crain, Marilyn J.
;    APPLICANT:  Hollingshead, Susan
;    APPLICANT:  Tart, Rebecca
;    APPLICANT:  Brooks-Walter, Alexis
;    TITLE OF INVENTION:  PNEUMOCOCCAL GENES, PORTIONS THEREOF,
;    TITLE OF INVENTION:  EXPRESSION PRODUCTS THEREFROM, AND USES OF SUCH GENES,
;    TITLE OF INVENTION:  PORTIONS AND PRODUCTS
;    NUMBER OF SEQUENCES:  47
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Curtis, Morris & Safford, P.C.
;      STREET:  530 Fifth Avenue
;      CITY:  New York
;      STATE:  New York
;      COUNTRY:  U.S.
;      ZIP:  10036
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Floppy disk
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  PatentIn Release #1.0, Version #1.30
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/714,741
;      FILING DATE:  16-SEP-1996
;      CLASSIFICATION:  435
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Frommer Esq., William S.
;      REGISTRATION NUMBER:  25,506
;      REFERENCE/DOCKET NUMBER:  454312-2460
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (212) 840-3333
;      TELEFAX:  (212) 840-0712
;  INFORMATION FOR SEQ ID NO:  32:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  8991 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    MOLECULE TYPE:  amino acid
US-08-714-741-32

Query Match             91.9%;  Score 494.5;  DB 6;  Length 8991;
 Best Local Similarity   91.1%;  
Matches   92;  Conservative    0;  Mismatches    4;  Indels    5;  Gaps    2;




            |||||||||||||||| | || ||||||||||||||||||||||||||||| ||||||||
Db     5985 PETPAPAPAPAPAPAPTPEAPAPAPAPKPAPAPKPAPAPKPAPAPKPAPAPKPAPAPKPA 6044

Qy         60 PAPKPA----PAPAPAPAPAPKPEKPAEKPAPAPKPETPKT 96
              ||| ||    |||||||||||||||||||||||||||||||
Db       6045 PAPAPAPAPKPAPAPAPAPAPKPEKPAEKPAPAPKPETPKT 6085



Claim Rejections - 35 USC § 103
13.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.      Claims 1, 4, 7, 9-12, 14 and 49   is/are rejected under 35 U.S.C. 103 as being unpatentable over Briles et al. (US 6,500,613) as applied to claims 1, 4, 7 and 11 above, and further in view of Ghasparian  et al. (US 20160324947 priority to 12/3/2013). 
The claims  are drawn to a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient; wherein the aHD and the PRD are each selected according to the following steps (a) and (b): 
        (a) selecting a first aHD from a first clade within a first family of PspA, and selecting a first PRD from a first PRD Group, and 
           (b) selecting a second aHD from a second clade within a first or a second family of PspA, and selecting a second PRD from a second PRD Group, wherein said first and said second PRD Groups are each selected from:  PRD Group 1 consisting of SEQ ID NO:14 ;  PRD Group 2 consisting of SEQ ID NO:12 or PRD Group 3 consisting of SEQ 
       Briles et al. teach  a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient ( see abstract, claims, field of invention specially para 11-16). Briles et al. teach  C-terminal and N-terminal fragments ( see para 31 and figures). Briles et al. para 31-35 recite :  
31.  An immunological composition comprising these extracts is comprehended by the invention, as well as an immunological composition comprising the full length PspA. 
32.  A method for enhancing the immunogenicity of a PspA-containing immunological composition comprising, in said composition, the C-terminal portion of PspA, is additionally comprehended, as well. 
33.  An immunological composition comprising at least two PspAs. The latter immunological composition can have the PspAs from different groups or families; the groups or families can be based on RFLP or sequence studies (see, e.g., FIG. 13). 
34.  Further, the invention provides an isolated amino acid molecule comprising pneumococcal surface protein C, PspC, of Streptococcus pneumoniae having an alpha-helical, proline rich and repeat regions, an isolated DNA molecule comprising a pneumcoccal surface protein C gene encoding the aforementioned PspC, and primers and hybrization probes consisting essentially of the isolated DNA molecule. 
35.   Still further, an isolated amino acid molecule comprising pneumococcal surface protein C, PspC, of Streptococcus pneumoniae is provided, having an alpha-helical, proline rich and repeat regions, having substantial homology with a protection eliciting region of PspA, and an isolated DNA molecule comprising a pneumoccal surface protein C gene encoding the aforementioned PspC, and primers and 
Briles et al para 262 teach that “The sequence studies divide the known strains into several families based on sequence homologies. Sequence data demonstrates that there have been extensive recombinations occurring in nature within pspA genes. The net effect of the recombination is that the "families" identified by specific sequences differ depending upon which part of the pspA molecule is used for analysis. "Families" or "grouping identified by the 5' half of the alpha-helical region, the 3' half of the .alpha.-helical region and the proline rich region are each distinct and differ slightly from each other. In addition there is considerable evidence of other diversity (including base substitutions and deletions and insertions in the sequences) among otherwise closely related molecules.” 
Briles et al. teach   a sequence 92% identical to SEQ ID 12  and a sequence 100% identical to SEQ ID 14 ( see sequence alignment above). Briles et al. do not teach PRD group 3 comprising SEQ ID 16. 
Ghasparian  et al. teach that proline-rich antigens derived from pneumococcal proteins are useful as vaccines against infectious diseases caused by Gram-positive bacteria such as Streptococcus pneumoniae ( see abstract). Ghasparian  et al claim 8 recite that  the proline-rich peptide antigen is derived from proteins PspA and/or PspC.
Ghasparian  et al  para [0007]  recites “The N-terminal region of PspA contains immunodominant epitopes. Recombinant proteins. Therefore recent efforts have been made to use other regions of PspA as antigen. Another PspA region that may be suitable for inclusion into a next generation pneumococcal vaccine is the proline-rich region” . Ghasparian  et al  para [0006]  recites N-terminal alpha-helical part. . Ghasparian  et al   teach that pneumococcal strains representing different PspA belonging to different clades from PspA families 1-3. ( see para 0209). Ghasparian  et al  para [0012]  recites Synthetic bacterial lipopeptide analogs (i.e. not occur in nature) also see example 1) . Ghasparian  et al. teach a sequence 100% identical to SEQ ID 16 ( see sequence alignment below). 
RESULT 1 for SEQ ID NO: 16
US-15-101-214-122
; Sequence 122, Application US/15101214
; Patent No. 9943583

;  APPLICANT: Virometix AG
;  APPLICANT:Swiss Tropical and Public Health Institute
;  APPLICANT:Universitaet Basel
;  APPLICANT:Universitaet Zuerich
;  TITLE OF INVENTION: Proline-rich peptides protective against S. pneumoniae
;  FILE REFERENCE: P3101PC00
;  CURRENT APPLICATION NUMBER: US/15/101,214
;  CURRENT FILING DATE: 2016-06-02
;  PRIOR APPLICATION NUMBER: EP13195402.6
;  PRIOR FILING DATE: 2013-12-03
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 122
;  LENGTH: 391
;  TYPE: PRT
;  ORGANISM: Streptococcus pneumoniae
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(2)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (9)..(11)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (14)..(18)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (26)..(26)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (32)..(32)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (35)..(35)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (42)..(42)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (51)..(52)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (67)..(67)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-15-101-214-122




  Best Local Similarity   100.0%;  
Matches   85;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PEKPAEETPAPAPKPEQPAEQPKPAPAPQPAPAPKPEKTDDQQAEEDYARRSEEEYNRLP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        296 PEKPAEETPAPAPKPEQPAEQPKPAPAPQPAPAPKPEKTDDQQAEEDYARRSEEEYNRLP 355

Qy         61 QQQPPKAEKPAPAPKPEQPVPAPKT 85
              |||||||||||||||||||||||||
Db        356 QQQPPKAEKPAPAPKPEQPVPAPKT 380

         It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references to obtain the instant invention.  Because  Briles et al. teach  a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of  Brile et al., to include the third group of PRDs taught by Ghasparian  et al.  in order to include pneumococcal strains representing different PspA belonging to different clades from PspA families.
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include other antigens in an immunogenic composition or a system thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Conclusion
15.      No claims are allowed.
16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 12, 2022

/JANA A HINES/      Primary Examiner, Art Unit 1645